
	

113 S2705 IS: Renewable Energy Environmental Research Act of 2014
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2705
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2014
			Mr. Begich introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To establish, within the National Oceanic and Atmospheric Administration, an integrated and
			 comprehensive ocean, coastal, Great Lakes, and atmospheric research and
			 environmental information sharing program to support renewable
			 energy, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Renewable Energy Environmental Research Act of 2014.
		
			2.
			Purpose
			The purpose of this Act is to establish an
			 integrated and comprehensive ocean, coastal, Great Lakes, and atmospheric
			 research and environmental information sharing program to support
			 renewable energy.
		
			3.
			Definitions
			In this Act:
			
				(1)
				Administration
				The term
			 Administration means the National Oceanic and Atmospheric
			 Administration.
			
				(2)
				Administrator
				The term Administrator means
			 the Under Secretary for Oceans and Atmosphere in the Under Secretary's
			 capacity
			 as Administrator of the National Oceanic and Atmospheric Administration.
			
				(3)
				Renewable energy
				The term renewable
			 energy means any form of renewable energy, including traditional hydropower, terrestrial renewable
			 energy, and renewable energy derived from the sea, such as
			 wave energy, tidal energy, ocean current energy, offshore wind energy,
			 salinity
			 gradient energy, ocean thermal gradient energy, and ocean thermal energy
			 conversion.
			4.
			Renewable energy research plan
			
				(a)
				In general
				Not later than 3 years after the date of the enactment of this Act, the Administrator shall develop
			 a
			 plan—
				
					(1)
					to define requirements for a comprehensive
			 and integrated ocean, coastal, Great Lakes, and atmosphere science program
			 to
			 support renewable energy development in the United States based on a
			 review of scientific and industry
			 information;
				
					(2)
					to identify and describe current climate,
			 weather, and water data programs, products, services, and authorities
			 within
			 the Administration relevant to renewable energy development;
				
					(3)
					to provide targeted research, data,
			 monitoring, observation, and other information, products, and services
			 concerning climate, weather, and water in support of renewable energy and
			 smart grid technology, including research to accurately quantify
			 the downstream micro-climate impacts of wind-power turbines;
				
					(4)
					to reduce duplication and leverage the
			 resources of existing Administration programs through coordination with—
					
						(A)
						other offices and programs within the
			 Administration, including the atmospheric, ocean, and coastal observation
			 systems;
					
						(B)
						Federal, State, tribal, and local
			 observation systems; and
					
						(C)
						other entities, including the private
			 sector organizations and institutions of higher education;
					
					(5)
					to facilitate public-private cooperation,
			 including identification and assessment of current private sector
			 capabilities; and
				(6)to inform and educate the public and the private sector about the progress and findings of the
			 renewable research and development carried out pursuant to the plan.
				(b)
				Public hearings
				In developing the plan, the Administrator
			 shall provide public notice and opportunity for 1 or more public hearings
			 and
			 shall seek comments from Federal and State agencies, tribes, local
			 governments,
			 representatives of the private sector, and other parties interested in
			 renewable energy observations, data, and use in order to improve
			 Administration
			 climate, weather, and water observation data products and services to more
			 effectively support renewable energy development.
			
			5.
			Establishment of research, prediction, and
			 environmental information program
			
				(a)
				In general
				Not later than 3 years after the date of
			 the enactment of this Act, the Administrator shall establish a program to
			 develop and implement an integrated and comprehensive ocean, coastal,
			 Great
			 Lakes, and atmosphere research and operations program, based on the plan
			 required by section 4, to support renewable energy development in the
			 United
			 States.
			
				(b)
				Program components
				At a minimum, the program required by subsection (a) shall
			 include the following:
				
					(1)
					Improvements in coordinated climate,
			 weather, water research, biological and technological research monitoring,
			 and observations to support renewable energy siting and development.
				
					(2)
					Coordinated weather, water, and climate
			 prediction capability focused on renewable energy and smart grid
			 technology to provide information and decision services in support of
			 renewable
			 energy development.
				
					(3)
					Support for the transition to, and reliable
			 delivery of, sustained operational weather, water, and climate products
			 from
			 research, observation, and prediction outputs.
				
					(4)
					Means of identifying biological and
			 ecological effects of marine renewable energy development on living marine
			 resources, the marine and coastal environment, marine-dependent
			 industries, and
			 coastal communities.
				
					(5)
					Baseline ecological characterization,
			 including research, data collection, and mapping, of the coastal and
			 marine
			 environment and living marine resources for marine renewable energy
			 development.
				
					(6)
					Avoidance, minimization, and mitigation
			 strategies to address the potential impacts of renewable energy on
			 the
			 marine, coastal, and Great Lakes habitats resources and communities,
			 including developing
			 effective
			 monitoring protocols, use of adaptive management, informed engineering
			 design
			 and operating parameters, and the establishment of protocols for
			 minimizing the
			 environmental impacts of testing, developing, and deploying marine
			 renewable
			 energy devices.
				
					(7)
					Support for the development of marine
			 special area management plans by states as defined by the
			 Coastal Zone Management Act of 1972
			 (16 U.S.C. 1451 et seq.) that would support renewable energy development
			 consistent with natural resource protection and other coastal-dependent
			 economic growth.
				
					(8)
					Coordination of comprehensive digital mapping, modeling,
			 and other geospatial information and services to support planning for
			 renewable
			 energy and stewardship of ecosystem and living marine ecosystems,
			 including
			 protected species, in ocean, Great Lakes, and coastal areas.
				
					(9)
					A coordinated approach for examining and
			 quantifying the micro-climate impacts of wind-power farms on soil
			 transpiration
			 and drying.
				
					(10)
					Provision for outreach to the public and
			 private sector about program research, information, and products,
			 including
			 making non-proprietary information and best management practices developed
			 under this program available to the public.
				
				(c)
				Use in agency decisions
				The program established under subsection
			 (a) shall be designed to collect, synthesize, and distribute data in a
			 manner
			 that can be used by resource managers responsible for making
			 decisions
			 about renewable energy projects. The Army Corps of Engineers,
			 Department
			 of Commerce, Bureau of Ocean Energy Management, Federal Energy Regulatory
			 Commission,
			 and Department of Energy shall consider this information when making
			 planning,
			 siting, and permitting decisions for renewable energy.
			
				(d)
				Support for public-Private
			 cooperation
				To the extent
			 practicable, in implementing the program established under this section,
			 the
			 Administrator shall seek appropriate opportunities to facilitate and
			 expand
			 cooperation with private sector entities to develop and expand information
			 services that serve the renewable energy industry.
			
			6.
			Biennial reports
			(a)In generalNot later than 2 years after the date on which the Administrator establishes the program under
			 section 5(a) and not less frequently than once every 2 years
			 thereafter, the Administrator
			 shall
			 submit to the Committee on Commerce, Science, and Transportation of the
			 Senate
			 and the Committee on Natural Resources and the Committee on Science and
			 Technology of the House of Representatives a report on progress made in
			 implementing this Act.(b)ContentsEach report submitted under subsection (a) shall include the following:
				
					(1)
					A description of activities carried out
			 under this Act.
				
					(2)
					Recommendations for prioritization of
			 activities under this Act for fiscal years beginning after the date on
			 which
			 the report is submitted.
				
					(3)
					Funding levels for activities under this
			 Act in those fiscal years.
				
			7.
			Library
			(a)In generalNot later than 3 years after the date of the
			 enactment of this Act, the Administrator, in consultation with relevant
			 Federal
			 agencies, shall establish and maintain a renewable energy information
			 library and data
			 portal to function as a common, cross agency repository of data pertinent
			 to renewable energy development.(b)ElementsThe library required by subsection (a)	shall include, at a minimum, the following:
				
					(1)
					Links to data and information products for
			 use in renewable energy development.
				
					(2)
					Links to planning and decision support
			 tools for use in renewable energy development.
				
					(3)
					Data about the baseline condition of ocean
			 and coastal resources.
				
					(4)
					Links to digital mapping and geospatial
			 information, products, and services described in section 4(b).
				
			8.
			Federal coordination
			The Secretary of the Interior, the
			 Secretary of Energy, the Secretary of Transportation, the Secretary of
			 Defense,
			 the Federal Energy Regulatory Commission, the Department in which the
			 Coast
			 Guard is operating, and the heads of other relevant Federal agencies shall
			 cooperate with the Administrator in carrying out this Act.
		
			9.
			Agreements
			The Administrator may enter into and perform
			 such contracts, leases, grants, cooperative agreements, or other
			 agreements and
			 transactions with any agency or instrumentality of the United States, or
			 with
			 any State, local, tribal, territorial or foreign government, or with any
			 person, corporation, firm, partnership, educational institution, nonprofit
			 organization, or international organization as may be necessary to carry
			 out
			 the purposes of this Act.
		
			10.
			Authority to receive funds
			The Administrator may accept, retain, and
			 use funds received from any party pursuant to an agreement entered into
			 under
			 section 9 for activities furthering the purposes of this Act.
		
			11.
			Use of ocean observing offshore
			 infrastructure
			
				(a)
				In general
				Any offshore exploration and production
			 facility, at the discretion of the Administrator, may execute a memorandum
			 of
			 understanding authorizing the use of offshore platforms and infrastructure
			 for
			 the placement of meteorological and oceanographic observation sensors of a
			 type
			 to be designated by the Administrator in support of the Integrated Ocean
			 Observing System.
			
				(b)
				Availability of information
				All information collected by such sensors
			 shall be managed by Administration and be readily available for use in
			 spill
			 and other hazard response as well as available to the National Weather
			 Service, other
			 Administration programs, and the general public.
			
			12.
			Savings provision
			Nothing in this Act shall be construed to
			 supersede or modify the jurisdiction, responsibilities, or authority of
			 any
			 Federal or State agency under any provision of law in effect on the date
			 of the
			 enactment of this Act.
		
